Title: Abigail Adams to John Quincy Adams, 2 December 1798
From: Adams, Abigail
To: Adams, John Quincy


          
            my dear son—
            Quincy December 2d 1798
          
          Last Evening I received your Letter of sepbr. 4th No 42— accept my thanks. it grieved me to think how anxious you must feel before an other Letter from my hand would reach you. I was rejoiced to Learn that Thomas Welch was safely arrived at Hamburgh— I hope you will find in him a true American, but as you observe your Brothers place cannot be supplied to you. I am anxious least he should make a winters voyage here. our coast is dreadfull and every storm will distress me, but He who careth for the fowls of heaven, and the small sparrow of the Field will be his Guardian & protector, and I pray Him to return this dear amiable son to his Parents and country in safety—
          you judge and think so accurately respecting the affairs of your Country, the conduct it ought to take, preserve and mantain, that every syllable you write, ought to be made publick. I hope and trust that you will not be dissapointed in the final result. I am sure you will not, if the advice and counsel of the Head of the Nation is sufficiently attended to, but intrigue art and wickedness walk in darkness, envy and ambition stand ready to seize the Reigns—and push the possessor from His hold—but I trust this cannot be effected even by the aid and power of the Great Nation. the Authentick account of Admiral Nelsons Glorious victory over the French fleet in Rosetta Bay, has fortunately arrived before the meeting of Congress, and will I trust have its influence in silencing the advocates for the Great Nation. Logan has returnd, but neither he or those, who sent him will reap any Lawrels from his mission. he is much despised by all federilist. we shall see what figure mr Gerrys correspondence with Tallerand will make when publishd. he will not sink I trust more than he has already. Genll Pinckney appears much the boldest firmest and most decided Character. mr Marshall has sunk his Character very much with all his real Friends by His answers to certain questions proposed to him by an Elector previous to his voting for him as a Representitive to congress. I own I was astonishd that a Man of his knowledge should condemn the Alien and sedition Bill, past the last session of Congress, tho they were shaved and pared, to almost nothing. they have had a salutary effect, weak as they are. can any Good thing come out of Nor can a Virginnian have a clear Head?
          
          I received a Letter from your Father on saturday—informing me of his safe arrival on the 25 of November at Philadelphia. I wrote you on the 15 of the last month in which Letter I accounted to you for my long silence oweing to a dangerous sickness of three months, and that my infirm state of Health prevented my accompanying your Father this winter. during my sickness your Father wrote to you—
          Since I wrote to you I have received a Letter from N York—in answer to one I wrote upon receiving yours of July 25. I transcribe it. [“]my Brothers money was secured upon mortgage. the first years interest I payd out of my own pocket. I was prevaild upon to transfer that security for a Note to save colonel S——h from immediate confinement. Mr Justice smith is the drawer of the Note, which is certainly Good in the event, but oweing to the fall of the price of Land he has not been able to advance the interest in time how could I write this to my Brother who would have charged me with imprudence in the appropriation of his money, when had he been upon the spot, as much as I have done would have been sanctiond by him. I have not enjoyd one moments comfort for upwards of two years on this account, my sleep has been disturbed, and my waking hours embitterd.”
          I believe the account true because I learnt as much from sally last Novbr twelve month upon which I cautiond you. Justice smith lives upon his Lands and has a large tract in possession, but what he owes I know not Charles you know, never had the power of resistance. I dare say his own property has gone the same way. I have written Charles and blamed him for not writing you, and laying facts before you in which case you would not have thought so hardly of him as from his total silence you had reason to. I have also written dr Welch a second time desiring him to transfer to dr Tufts his power and to commit your affairs to his Hands. Charles says you have directed him to pay the interest now due to me, which he will do by the first of Jan’ry— I have not received any direction from you what to do with it, but I shall deliver it to dr Tufts to be laid out in publick securitys. if you had purchased with your money the defered stock—you would have done better than you could any other way. our stocks rise, very little at market but in case of a war, they would undoubtedly fall. I think however I should risk them;
          your Aunt Cranch desires me to tell mrs Adams that her son is a near Neighbour to her Father, that both he and mrs Cranch have found Parental attention towards them mr Cranch removed to George Town, and took mr Cooks office at the request of mr

Johnson & has taken mr Johnsons buisness into his Hands Both Families live in the greatest Harmony, and are mutually a comfort to each other. I regreet that mrs Adams has got into a Habit which I fear will injure her constitution. I Love her for the Good qualities she possesses, and rejoice that your Heart trusteth in her. may she continue to do you good all the days of your Life.
          The seperation from your Father this winter is a trial to me more severe I think than formerly. the danger I was a long time in of a final seperation, has only more closely bound us to each other, and having during our connection been so often seperated, we wish the few years remaining to us might be spent together, but I early learnt the lesson of sacrificing to the Publick. I do not write to my dear Thomas. I hope to embrace him e’er long in his Native Land. with the Sincerest / and Warmest affection / I am your Mother
        